Appeal by the defendant from an order of the Supreme Court, Queens County (Aloise, J.), dated July 9, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the Supreme Court’s determination to designate the defendant a level three sex offender (see People v Fisher, 36 AD3d 880 [2007]; People v Guarnan, 8 AD3d 545 [2004]; see also People v Mingo, *76912 NY3d 563, 571 [2009]). There is no merit to the defendant’s contention that the Supreme Court erred in assessing him 15 points under risk factor 11 (“Drug or Alcohol Abuse”) (see People v Murphy, 68 AD3d 832 [2009]; People v Banks, 48 AD3d 656 [2008]). Rivera, J.P., Florio, Angiolillo and Austin, JJ., concur.